53 N.Y.2d 1040 (1981)
In the Matter of the Arbitration between Dobbs Ferry Union Free School District, Appellant, and Dobbs Ferry United Teachers et al., Respondents.
Court of Appeals of the State of New York.
Argued May 8, 1981.
Decided June 11, 1981.
Raymond G. Kuntz for appellant.
James J. Brady and James R. Sandner for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (74 AD2d 924; see, also, Matter of County of Rockland [Primiano Constr. Co.], 51 N.Y.2d 1, 7-8).